t c memo united_states tax_court robert w suhr petitioner v commissioner of internal revenue respondent docket no filed date michael j johrendt for petitioner gary r shuler jr for respondent memorandum opinion colvin judge respondent determined deficiencies in petitioner’s federal_income_tax of dollar_figure for and dollar_figure for and accuracy-related_penalties under sec_6662 of dollar_figure for and dollar_figure for after concessions the issue for decision is whether petitioner is liable for tax on one-half of the capital_gain realized on the sale of a house the arden road house that his former wife owned one-half of the sale proceeds of which were awarded to him when he and his wife were divorced we hold that he is not liable for tax on any of the capital_gain thus petitioner is not liable for the accuracy-related_penalty under sec_6662 for substantial_understatement of tax for relating to the gain on the sale of the arden road house ’ section references are to the internal_revenue_code in effect during the years in issue rule references are to the tax_court rules_of_practice and procedure background the parties submitted this case fully stipulated under rule a petitioner petitioner was born in and he lived in thornville ohio when he filed his petition petitioner is an attorney and has practiced law since b petitioner’s marriage to mary lois suhr petitioner and mary lois suhr mrs suhr were married in in columbus ohio petitioner concedes that he is liable under sec_6662 for and relating to the settled issues in mrs suhr bought a house on arden road in columbus ohio the arden road house for dollar_figure she paid for the house in part by borrowing dollar_figure from dr wesley suhr not otherwise identified in the record on date the arden road house was titled solely in mrs suhr’s name petitioner and mrs suhr obtained a dollar_figure mortgage from state savings bank secured_by the arden road house on date they were jointly liable on the mortgage mrs suhr worked for an insurance_company from to she left that job in date petitioner provided the sole financial support for mrs suhr and their children thereafter petitioner made payments on the mortgage to state savings bank from to cc petitioner’s and mrs suhr’s divorce petitioner and mrs suhr were divorced in date pursuant to a divorce decree entered by the court of common pleas franklin county ohio the divorce decree ended the marriage included provisions for custody and support of their children and divided their joint and separate_property between petitioner and mrs suhr the divorce decree provided that the arden road house which was titled only in mrs suhr’s name shall remain in the names of petitioner and mrs suhr but granted mrs suhr exclusive possession of that house the divorce decree required petitioner and mrs suhr to sell the arden road house no later than years after the divorce ie by date until then the divorce decree required petitioner to pay the mortgage real_estate_taxes and insurance on the house the divorce decree also provided that petitioner and mrs suhr shall do all things necessary to facilitate the sale of the house the divorce decree provided that petitioner and mrs suhr would each receive one-half of the net equity from the sale of the arden road house that is the amount remaining after paying the mortgage real_estate commission prorated taxes and other selling costs the divorce decree did not require mrs suhr to transfer her title or any interest in the arden road house to petitioner and she never did so in contrast the divorce decree reguired mrs suhr to transfer her right title and interest to south high street columbus ohio by quitclaim_deed to petitioner mrs suhr transferred her title to the south high street property to petitioner on date d petitioner’s personal financial statement petitioner signed a personal financial statement on date 1ie after he was awarded but before he received one-half of the net equity from the arden road house to obtain a loan from park national bank the statement said that petitioner owned a 50-percent interest in the arden road house that he acquired it in date and that it was subject_to an dollar_figure mortgage be sale of the arden road house mrs suhr sold the arden road house for dollar_figure on date mrs suhr signed the seller’s affidavit and survivorship deed and mrs suhr and petitioner each signed an addendum to sales contract agency disclosure statement and addendum to inspection clause state savings bank released petitioner and mrs suhr from the mortgage date upon payment of the dollar_figure balance owed on the mortgage selling_expenses totaled dollar_figure pursuant to the divorce decree petitioner and mrs suhr each received dollar_figure from the sale of the arden road house on date mrs suhr used the proceeds from the sale of the arden road house to buy a house in gahanna ohio for dollar_figure and she thus was eligible for nonrecognition of gain under former sec_1034 discussion a background the issue for decision is whether petitioner must recognize gain in from the sale of the arden road house generally a taxpayer must recognize gain on the sale of a personal_residence he or she owns see sec_1001 403_us_190 47_bta_607 in determining ownership state law controls see united_states v mitchell supra aguilino v united_states 363_us_509 b whether petitioner had an ownership_interest in the arden road house respondent contends that petitioner is subject_to capital_gains_tax on one-half of the proceeds from the sale of the arden road house because the house was marital property see berish v berish n e 2d ohio wolfe v wolfe n e 2d ohio overruled on other grounds cherry v cherry n e 2d ohio respondent contends that because the ohio court considered the arden road house to be marital property it conferred ownership in the house on petitioner we disagree property need not be jointly owned to be marital property under ohio law under ohio law marital property includes property that is currently owned by either spouse or both spouses and that was acquired by either spouse or both spouses during the marriage see ohio rev code ann sec a a anderson respondent’s reliance on berish ohio rev code ann sec a anderson continued continued provides as follows equitable division of marital and separate_property distributive award a marital property means subject_to division a 6b of this section all of the following all real and personal_property that currently is owned by either or both of the spouses including but not limited to the retirement benefits of the spouses and that was acquired by either or both of the spouses during the marriage b marital property does not include any separate_property a separate_property means all real and personal_property and any interest in real or personal_property that is found by the court to be any of the following an inheritance by one spouse by bequest devise or descent during the course of the marriage any real or personal_property or interest in real or personal_property that was acquired by one spouse prior to the date of the marriage 1v any real or personal_property or interest in real or personal_property acquired by one spouse after a decree of legal_separation issued under section dollar_figure continued v berish supra and wolfe v wolfe supra for the proposition that marital property under ohio law is jointly owned by both spouses is misplaced berish and wolfe establish a presumption that property purchased during a marriage is marital property they are silent on the question of ownership or coownership of that property indeed the fact that an asset is marital property does not establish that both spouses own the property see ohio rev code ann sec a respondent points out that the divorce decree stated that the arden road house shall remain in the names of petitioner and mrs suhr respondent contends that this shows that petitioner had an ownership_interest in the house we disagree the court of common pleas awarded petitioner one-half of the proceeds from the sale of the arden road house but did not transfer title or grant him an ownership_interest in it that continued of the revised code v any real or personal_property or interest in real or personal_property that is excluded by a valid antenuptial agreement vii any gift of any real or personal_property or of an interest in real or personal_property that is made after the date of the marriage and that is proven by clear_and_convincing evidence to have been given to only one spouse the court did not intend to award an ownership_interest in the arden road house to petitioner is shown by the fact that elsewhere in the divorce decree the court ordered mrs suhr to transfer her title in the south high street property to petitioner this shows that when the court intended to award ownership it did so expressly it did not expressly award ownership of the arden road house which we construe to mean it did not so intend the fact that the court awarded petitioner one-half of the proceeds on the sale of the arden road house does not mean that it awarded him an ownership_interest in the property see urbauer v commissioner tcmemo_1997_227 tax_liability is triggered by a taxpayer’s ownership_interest in property not by his or her marital interest in the proceeds from the sale of the property rushworth v rosie no 98-g-2186 ohio ct app date a right to receive proceeds from the sale of property is not an ownership_interest under ohio law in friscone v commissioner tcmemo_1996_193 a divorce decree awarded the wife percent of the proceeds from the sale of stock owned by her former husband and provided that she was liable for percent of the tax due to the sale of the stock we held that the divorce decree awarded the wife a 55-percent ownership_interest in the stock the ohio court did not provide comparable language in the instant case the fact that petitioner was jointly liable on the mortgage and that he made payments on the mortgage from to does not establish that he had an ownership_interest in the arden road house see lighthorse v clinefelter n e 2d ohio ct app inclusion of wife's name as grantor mortgagee and lessor in connection with certain parcel of land owned by husband was insufficient to vest title to land in wife also the fact that petitioner executed some of the closing documents for the sale of the house does not establish that he had an ownership_interest in the arden road house because the divorce decree required him to cooperate in the sale of the house similarly the fact that petitioner signed a personal financial statement which stated that he owned a 50-percent interest in the arden road house does not establish that he had an ownership_interest in the house petitioner signed the statement after he was awarded but before he received half of the net equity from the sale of the arden road house his signature on the financial statement does not establish that he coowned the house to reflect concessions and the foregoing decision will be entered under rule
